NO. 12-10-00052-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
DESTINY HARPER,
APPELLANT                                         '    APPEAL FROM THE

V.                                                '    COUNTY COURT AT LAW NO. 3 OF

THE STATE OF TEXAS,                               '    SMITH COUNTY, TEXAS
APPELLEE
                                   MEMORANDUM OPINION
                                       PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
misdemeanor theft. Initially, she was placed on deferred adjudication community supervision for
six months, which was revoked. She was then placed on regular community supervision for one
year, which was revoked on January 26, 2010. Thereafter, Appellant filed a notice of appeal.
        To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right
to appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The
certification should be part of the record when the notice is filed, but may be added by timely
amendment or supplementation. Id. Appellant’s notice of appeal does not include the required
certification.
        On March 3, 2010, this court notified Appellant through her counsel, pursuant to Texas
Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not include the trial
court certification. The notice also informed Appellant that the appeal would be dismissed
unless, on or before March 15, 2010, the clerk’s record was amended to include the required
certification.
         The deadline for responding to this court’s notice has expired, and the clerk’s
record has not been amended to show Appellant’s right to appeal. Therefore, the appeal
is dismissed for want of jurisdiction.
Opinion delivered March 24, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)




                                                      2